Citation Nr: 1332365	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury to the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) with this determination in May 2007, and timely perfected his appeal in September 2007.

The Board notes that the Veteran requested a local hearing with a Decision Review Officer at the RO in his September 2007 Substantive Appeal; however, in a November 2007 statement, he withdrew such request.  

In October 2011, the Board remanded the issue of service connection for residuals of a left shoulder injury for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran was afforded a VA examination in December 2011 to determine the etiology of any diagnosed left shoulder disabilities.  The examiner noted left shoulder diagnoses of mild glenohumeral arthritis and mild acromioclavicular arthritis.  A VA medical opinion was rendered in February 2012.  The physician noted that it was less likely than not that the Veteran's left intra-muscular lipoma was related to his in-service injury.  Lipomas are benign soft tissue growths that were not directly caused by trauma, although a trauma could bring out focused attention to the involved area and then the discovery of the lipoma.  He concluded that lipoma was less likely than not due to the trauma to his left shoulder.   While the examiner rendered an etiology opinion regarding the Veteran's diagnosed intra-muscular lipoma, he did not provide an opinion pertaining to the Veteran's additional left shoulder diagnoses, to include mild glenohumeral arthritis and mild acromioclavicular arthritis, and their relation to his in-service left shoulder injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's additional left shoulder diagnoses of mild glenohumeral arthritis and mild acromioclavicular arthritis. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA addendum opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) The claims file and a copy of this remand should be returned to the VA examiner who conducted the December 2012 VA examination for an addendum to this examination report.  If, and only if, this VA clinician is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  

While the examiner finds that the Veteran's intra-muscular lipoma is not related to the Veteran's in-service injury, the examiner did not provide an opinion on whether the other currently diagnosed left shoulder disorders were related to the in-service injury.  Accordingly, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mild glenohumeral arthritis and mild acromioclavicular arthritis are etiologically related to an incident of the Veteran's military service, to include an in-service left shoulder football injury.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records (December 1964 record that shows a diagnosis of acromioclavicular sprain of the left shoulder); private treatment records; the December 2011 VA examination report and February 2012 addendum opinion; the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, the AMC/RO should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


